Per Curiam:

This is an action to recover on a note given by the appellee to the appellant, wherein the appellee pleaded as a set-off the price of a sow sold by him to the appellant. The demurrer to the evidence of the appellee was properly overruled. The testimony of an agreement to purchase, the purchase at the sale by one claiming to act for the appellant and the acceptance of the sow by the appellant when she was shipped to him warranted the inference of the jury that a purchase was made by the appellant and that a liability for the price arose.
The admission of what occurred at the sale, including the-*810memorandum of the clerk, is no ground for reversal. If the foundation for its introduction was not properly laid when the testimony was received, there was sufficient basis for its admission before the testimony was closed. That testimony may have been received out of order is not a good ground of complaint.
There was sufficient foundation to authorize the admission of secondary evidence of the letter Written by the appellant’s agent.
No material error being found, the judgment is affirmed.